Case
 Case2:20-cv-00792-SPC-MRM
      2:20-cv-00792-SPC-MRM Document
                             Document1-8 Filed10/09/20
                                      4 Filed  10/08/20 Page
                                                         Page11ofof55PageID
                                                                      PageID471
                                                                             374
Case
 Case2:20-cv-00792-SPC-MRM
      2:20-cv-00792-SPC-MRM Document
                             Document1-8 Filed10/09/20
                                      4 Filed  10/08/20 Page
                                                         Page22ofof55PageID
                                                                      PageID472
                                                                             375
Case
 Case2:20-cv-00792-SPC-MRM
      2:20-cv-00792-SPC-MRM Document
                             Document1-8 Filed10/09/20
                                      4 Filed  10/08/20 Page
                                                         Page33ofof55PageID
                                                                      PageID473
                                                                             376
Case
 Case2:20-cv-00792-SPC-MRM
      2:20-cv-00792-SPC-MRM Document
                             Document1-8 Filed10/09/20
                                      4 Filed  10/08/20 Page
                                                         Page44ofof55PageID
                                                                      PageID474
                                                                             377
Case
 Case2:20-cv-00792-SPC-MRM
      2:20-cv-00792-SPC-MRM Document
                             Document1-8 Filed10/09/20
                                      4 Filed  10/08/20 Page
                                                         Page55ofof55PageID
                                                                      PageID475
                                                                             378
